DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on January 28, 2021. Claims 1-20 are pending for examination.  Claims 1, 9, and 14 are independent claims.
	
Response to Arguments
With regards to the 35 U.S.C. 101 rejection of claims 9-13, Applicant’s representative amendments to claim 9 and arguments on pages 8-12 of the Amendment and Response to Office Action are persuasive.  Applicants representative added to claim 9 the element “displaying a user interface visualizing the problem, the set of related incidents that are related to the problem, and one or more features of the set of related incidents”. Figure 4 and paragraph [0016] of the originally filed specification shows “a diagram of a user interface” and thus this claim term is interpreted in light of the meaning and description provided in the specification.  Thus, this element in claim 9 removes claims 9-13 from an abstract idea of mental process that cannot practically be performed by a human mentally or with pen and paper.

	Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 


As to independent Claims 1, 9, and 14, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.	A cloud computing system comprising: 
one or more data centers; 
a client instance hosted by the one or more data centers, wherein the client instance is accessible by one or more remote client networks, wherein the cloud computing system is configured to: 
receive a selection of a problem of the cloud computing system and a set of incidents reported based on using the cloud computing system, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; 
train a set of logistic regression models based on one or more features of the set of incidents; 
determine one or more odds ratios of the one or more features based on the set of logistic regression models, wherein each odds ratio corresponds to a feature of the one or more features and represents a likelihood of an incident from the set of incidents being related to the problem based on the feature; and
report the one or more odds ratios.

9.	A tangible, non-transitory, machine-readable-medium, comprising machine-
receiving a selection of a problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; 
displaying a user interface visualizing the problem, the set of related incidents that are related to the problem, and one or more features of the set of related incidents; 
generating a set of decision trees that split based on a plurality of splitting criteria, wherein the plurality of splitting criteria is based on whether a feature of a plurality of features is present in the set of incidents, and wherein the plurality of features comprises the one or more features of the set of related incidents; 
extracting the plurality of splitting criteria from the set of decision trees; and
reporting the plurality of splitting criteria.

14.	A method for predicting whether a new incident is related to a problem, comprising: 
receiving a selection of the problem and a set of incidents, wherein the set of incidents comprises a set of related incidents that are related to the problem and a set of unrelated incidents that are unrelated to the problem; 
training a set of logistic regression models to predict whether the new incident is related to the problem based on the set of incidents by identifying the set of related incidents that are related to the problem and the set of unrelated incidents that are unrelated to the problem; 

generating a prediction as to whether the new incident is related to the problem by applying the set of logistic regression models to the new incident; and 
reporting the prediction.

The elements of independent Claims 1, 9, and 14 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Seaton et al. (International Publ. No. WO 2020/072701 A1) teaches testing software and particularly, but not exclusively, to methods for identifying the cause of a failed software test using probabilistic graphical models and/or a rules engine to evaluate and sort test steps by likelihood of failure for dynamic applications.
	
Josefsson et al. (International Publ. No. WO 2018/156076 A1) teaches a fault localization system for predicting a location of a fault in a computer system. A faulty unit has been derived from a sample of machine- level metrics relating to the computer 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/I.C./
Examiner, Art Unit 2114




/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114